Filed 5/1/13 P. v. Rodriguez CA2/8
                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       SECOND APPELLATE DISTRICT

                                                   DIVISION EIGHT


THE PEOPLE,                                                          B242907

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. VA 119325)
         v.

PEDRO QUINONES RODRIGUEZ,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Thomas
McKnew, Judge. Affirmed.


         Vanessa Place, under appointment by the Court of Appeal, for Defendant and
Appellant.


         No appearance for Plaintiff and Respondent.




                                                         ******
       Pedro Quinones Rodriguez appeals from a judgment of conviction after a jury found
him guilty of sex/sodomy with a child under 10, sexual penetration of a child under 10, and
lewd act upon a child under 10. Pursuant to People v. Wende (1979) 25 Cal.3d 436
(Wende), appellant’s counsel filed an opening brief requesting that this court review the
record and determine whether any arguable issues exist on appeal. We have reviewed the
entire record and find no arguable issue. We affirm.
                   FACTUAL AND PROCEDURAL BACKGROUND
       As required by People v. Kelly (2006) 40 Cal.4th 106, 124, we provide a brief
description of the facts and procedural history of the case.
       Appellant and his wife used to babysit the victim, G.M. G.M. was 11 years old at the
time of trial when she testified. She was in special education classes. When she was in
third grade, appellant penetrated her anus with his penis. He did this to her more than two
times. On another occasion, appellant used his finger to penetrate her vagina. He also
penetrated her vagina with his penis “a lot” of times. These things would happen in the
bathroom at appellant’s house.
       Appellant and his wife also used to babysit N. at their house. N. was eight years old.
Appellant’s wife is N.’s grandmother. Appellant “bad touch[ed]” N. more than once. This
happened at appellant’s house. He came into the bathroom when she was showering and
touched her “private parts.”
       Detective Maricruz Perez of the Los Angeles County Sheriff’s Department
interviewed appellant. He told Detective Perez that he had penetrated G.M.’s vagina with
his penis one time. He also said he touched her vagina one time with his hand, and
penetrated her vagina with his finger one time. He said he had “massaged” her anus one
time with his penis and put Vaseline on the area. He told the detective this all happened on
two days in the bathroom of his house.
       An amended information charged appellant with three counts of sex/sodomy with a
child under the age of 10, one count of oral copulation/sexual penetration with a child under
the age of 10, and seven counts of lewd acts upon a child. All three counts of sex/sodomy
with a child, the single count of oral copulation/sexual penetration, and five counts of lewd


                                               2
acts upon a child alleged G.M. was the victim. The remaining two counts of lewd acts upon
a child alleged N. was the victim.
       On the prosecutor’s motion, the court dismissed four of the five counts for lewd acts
upon G.M. The jury found appellant guilty of three counts of sex/sodomy with G.M., one
count of sexual penetration with G.M., and one count of lewd act upon G.M. It found him
not guilty of the remaining counts alleging lewd acts upon N.
       The court sentenced appellant to a total of 31 years to life in state prison, consisting
of (1) 25 years to life on the base count of sex/sodomy with a child under 10, (2) a
concurrent term of 25 years to life on each of the other two counts of sex/sodomy with a
child under 10, (3) a concurrent term of 15 years to life on the count of sexual penetration
with a child under 10, and (4) a consecutive term of six years in state prison on the count of
lewd act upon a child. Appellant filed a timely notice of appeal.
                                        DISCUSSION
       We appointed counsel to represent appellant on this appeal. After review of the
record, appellant’s court-appointed counsel filed an opening brief asking this court to review
the record independently pursuant to Wende, supra, 25 Cal.3d at page 441. On December
24, 2012, we advised appellant that he had 30 days within which to submit any contentions
or issues that he wished us to consider. Appellant did not file a supplement brief.
       We have examined the entire record. We are satisfied that no arguable issues exist
and that appellant’s counsel has fully satisfied her responsibilities under Wende. (Smith v.
Robbins (2000) 528 U.S. 259, 279-284; Wende, supra, 25 Cal.3d at p. 441; see also People
v. Kelly, supra, 40 Cal.4th at pp. 123-124.)
                                       DISPOSITION
       The judgment is affirmed.


                                                          FLIER, J.
WE CONCUR:


              BIGELOW, P. J.                              GRIMES, J.


                                               3